Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
30, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00637-CV


                       WILLIS PUMPHREY, Appellant

                                        V.

              FULL CIRCLE CAPITAL CORPORATION, Appellee

                    On Appeal from the 421st District Court
                          Caldwell County, Texas
                       Trial Court Cause No. 16-0-279


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed April 12, 2018. On August 21, 2018,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Busby.